Case 2:21-cv-00500-ER Document 1-1 Filed 02/03/21 Page 1of1

Avi David

Should be able to pay off the hard money loan by August
Jun 12, 2019, 6:14 PM

lan Navoy

Yes
Jun 12, 2019, 6:14 PM

lan Navoy

| just landed in Arizona for my training for this new Company

Jun 17, 2019, 1:57 PM

Avi David

so please no more hard pulls because | really need to get them off my record. | have an immense
amount and it's bringing my credit down.

Jun 18, 2019, 12:57 PM

lan Navoy

We ran your credit just that one time we don't need to do it again

Jun 18, 2019, 12:56 PM

Avi David

I'm kind of concerned because it looks like my application was kicked out of the system in the
process hasn't started. And it's really late in the game.

Jun 19, 2019, 5:51 PM
